Ector, Presiding Judge.
The appellant, Ada Thompson,
was indicted in the district court of Lamar county, on the 28th of November, 1873, for keeping a disorderly house. The case was transferred to the criminal court of the city •of Paris, and was tried on the 9th day of June, 1875.
The charging part of the indictment is as follows : “ That •on the 1st day of November, 1873, in the county of Lamar, in said state of Texas, with force and arms, one Ada Thomp■son, alias ‘ Sorrel Top,’ did unlawfully keep a disorderly house, to wit, a house for the purpose of public prostitution, •contrary to the statute in such cases made and provided, •and against the peace and dignity of the state.”
The jury impaneled to try the case returned the following verdict:
“ We, the jury, find the defendant guilty, and assess one hundred dollars fine.
[Signed,] E. Haughton, Foreman.”
Judgment was rendered, and defendant appealed. No •objection has been taken, either to the indictment or to the charge of the court.
The defendant filed a motion for a new trial for the following reason, to wit, “because the verdict and judgment are contrary to the law and the evidence.”
After a careful examination of the record we believe that the verdict of the jury is warranted by the law and the •evidence.
It is the peculiar province of the jury to pass upon facts.
It has been the unvarying practice of our supreme court not to disturb the verdict of the jury if, at the trial, there was sufficient evidence adduced to support it. This court will adhere to the same rule, and only in cases where the verdict appears to be wrong, oppressive, and unjust will the verdict be disturbed.
The judgment is affirmed.

Affirmed.